PER CURIAM.
The order denying Appellant’s emergency motions for reclarification of sentence is affirmed, without prejudice to his right to exhaust all administrative remedies with the Department of Corrections. If the department fails to implement the earlier orders clarifying and amending his sentences, he may then seek mandamus relief against the Department of Corrections in the circuit court. See Davis v. State, 943 So.2d 975 (Fla. 5th DCA 2006); Smith v. State, 785 So.2d 1237 (Fla. 4th DCA 2001).
STONE, FARMER and KLEIN, JJ., concur.